Exhibit 10.10

 

 

 

 

 

 

 

CAPITOL FEDERAL FINANCIAL

Short Term Performance Plan

 

 

 

 

 

 

 

 

 

CAPITOL FEDERAL FINANCIAL

Short Term Performance Plan

Table of Contents

Page



ARTICLE 1 - PURPOSE AND TERM OF PLAN *



ARTICLE 2 - DEFINITIONS *

ARTICLE 3 - ELIGIBILITY *

ARTICLE 4 - PLAN ADMINISTRATOR *

ARTICLE 5 - FORM AND DETERMINATION OF AWARDS *

ARTICLE 6 - PAYMENT OF AWARDS *

ARTICLE 7 - CHANGE IN CONTROL *

ARTICLE 8 - MISCELLANEOUS *

CAPITOL FEDERAL FINANCIAL

Short Term Performance Plan

 

W

I T N E S S E T H: That;



WHEREAS,

the Company desires to provide motivation to selected Officers of the Company to
put forth maximum efforts toward the continued growth, profitability, and
success of the Company by offering cash bonus incentives to such individuals on
the terms and conditions set forth herein; and



WHEREAS,

the Committee has reviewed the terms and provisions hereof and approved the
Plan, and such action by the Committee has been ratified by the Board.



NOW, THEREFORE,

the Company hereby adopts the Plan on the terms and conditions set forth herein,
which Plan shall be known as the "Capitol Federal Financial Short Term
Performance Plan."



ARTICLE 1 - PURPOSE AND TERM OF PLAN

1.1 Purpose.

The purpose of the Plan is to provide motivation to selected Officers of Capitol
Federal Financial (including any successor thereto, "CFF") and Capitol Federal
Savings Bank (including any successor thereto, the "Bank," and collectively with
CFF, the "Company") to put forth maximum effort toward the continued growth,
profitability, and success of the Company by providing cash bonus incentives to
such employees. Toward this objective, the Committee may grant Performance
Awards, in the form of cash bonus payments, to Company Employees classified as
Officers on the terms and subject to the conditions set forth in the Plan.



1.2 Term.

The Plan shall become effective as of October 1, 2005. Awards shall not be
granted pursuant to the Plan after September 30, 2011, except that the Committee
may grant Awards after such date in recognition of performance prior to such
date.



ARTICLE 2 - DEFINITIONS

2.1 "Approved Reason"

means a reason for terminating employment with the Company which, in the opinion
of the Committee, is in the best interest of the Company.



2.2 "Award" or "Performance Award"

means a lump sum cash payment granted under the Plan to a Participant by the
Committee pursuant to such terms, conditions, restrictions, and/or limitations,
if any, as the Committee may establish.



2.3 "Award Payment Date"

means, for a Performance Year, the date the Awards for such Performance Year
shall be paid to Participants. The Award Payment Date for each Performance Year
shall occur as soon as administratively possible following the completion of the
Committee's determinations pursuant to Section 6.3, but in no event later than
January 4th following the end of such Performance Year.



2.4 "Average Basic Shares Outstanding"

means the average basic shares of CFF common stock outstanding during a
Performance Year. Basic shares outstanding are net of treasury shares.



2.5 "Average Equity"

means the sum of CFF's total stockholders' equity at the beginning of a
Performance Year and at each month end during such year, divided by 13.



2.6 "Board"

means the Board of Directors of CFF.



2.7 "Cause"

means:



(a) the willful and continued failure by an Employee to substantially perform
his or her duties with his or her employer after written warnings identifying
the lack of substantial performance are delivered to the Employee by his or her
employer to specifically identify the manner in which the employer believes that
the Employee has not substantially performed his or her duties, or

(b) the willful engaging by an Employee in illegal conduct which is materially
and demonstrably injurious to CFF or a Subsidiary.

2.8 "Change In Control"

means the occurrence of any of the following three events: (i) any third person,
other than Capitol Federal Savings Bank MHC, including a "group" as defined in
Section 13(d)(3) of the Exchange Act, shall become the beneficial owner of
shares of CFF with respect to which 25% or more of the total number of votes for
the election of the Board may be cast, (ii) as a result of, or in connection
with, any cash tender offer, merger or other business combination, sale of
assets or contested election, or combination of the foregoing, the persons who
were Directors of CFF shall cease to constitute a majority of the Board, or
(iii) the stockholders of CFF shall approve an agreement providing either for a
transaction in which CFF will cease to be an independent publicly-owned
corporation (whether in stand alone or mutual holding company form) or for a
sale or other disposition of all or substantially all of the assets of CFF.



2.9 "Committee"

means the Compensation Committee of the Board, or such other Board committee as
may be designated by the Board to administer the Plan; provided, however, that
the Committee shall consist of an odd number of three or more Directors, each of
whom is a "Non-Employee Director" within the meaning of Rule 16b-3 under the
Exchange Act, or any successor definition adopted.



2.10 "Compensation"

means all wages for federal income tax withholding purposes as defined under
Code Section 3401(a) (for purposes of income tax withholding at the source),
disregarding any rules limiting the remuneration included as wages based on the
nature or location of the employment or the services performed; provided,
however, that the term Compensation shall not include (i) any ordinary or extra
ordinary bonus or bonuses paid by the Company, or (ii) wages attributable to
property transferred to an individual in exchange for the performance of
services (including, but not necessarily limited to, restricted stock and stock
options) where such transfer was in the nature of a bonus or supplemental
compensation. The amount of an individual's Compensation shall be determined by
the Committee, in its Sole Discretion.



2.11 "Director"

means a member of the Board.



2.12 "Disability"

means a disability under the terms of any long-term disability plan maintained
by the Company.



2.13 "Earnings Per Share - Basic"

("EPS-B") means Net Income for the Performance Year divided by Average Basic
Shares Outstanding for the Performance Year.



2.14 "Efficiency Ratio"

("ER") means, in the context of determining an IPC, CFF's consolidated
noninterest expense for the Performance Year divided by CFF's consolidated net
interest and dividend income and noninterest income for the Performance Year.



2.15 "Employee"

means a common law employee of the Company paid from the Company payroll
account.



2.16 "Exchange Act"

means the Securities and Exchange Act of 1934, as amended from time to time,
including rules thereunder and successor provisions and rules thereto.



2.17 "Negative Discretion"

means the discretion authorized by the Plan to be applied by the Committee in
determining the size of an Award if, in the Committee's sole judgment, such
application is appropriate. Negative Discretion may only be used by the
Committee to eliminate or reduce the size of an Award. By way of example and not
by way of limitation, in no event shall any discretionary authority granted to
the Committee by the Plan, including, but not limited to Negative Discretion, be
used to: (a) grant Awards if the Performance Goals for such year have not been
attained, or (b) increase an Award above the maximum amount payable under the
Plan.



2.18 "Net Income"

means CFF's consolidated net income for a Performance Year as determined in
accordance with accounting principles generally accepted in the United States.



2.19 "Officer"

means only those certain salaried Employees of the Company who are
administrative executives in continuous service with the Company employed by the
Company in one of the following job classifications: Chairman, Chief Executive
Officer, President, Executive Vice-President, Senior Vice-President, First
Vice-President, Vice-President, Assistant Vice-President, and Assistant Cashier.



2.20 "Participant"

means a common law Employee paid from the Company payroll account who the
Company has designated in writing as an Officer to whom an Award has been
granted by the Committee under the Plan.



2.21 "Performance Criteria"

means the Institutional Performance Criteria and Personal Performance Criteria
which the Committee shall use to establish Performance Targets for each Officer
for each Performance Year. Institutional Performance Criteria ("IPCs") shall be
established for each Performance Year by equally weighting the Company's target
Return On Average Equity (ROAE), Earnings Per Share - Basic (EPS-B), and
Efficiency Ratio (ER), as more fully described at Section 5.3. Personal
Performance Criteria ("PPCs") shall be established in writing prior to the first
day of a Performance Year. Such criteria shall be established by the
Participant's supervisor or the Committee as appropriate. PPCs shall be based
upon objective personal achievement targets, including but not limited to
account/loan volume, cross sale ratios, department results, market share, sales,
cost controls, and cost savings.



2.22 "Performance Year"

means the fiscal year of the Company ending each September 30th over which the
attainment of one or more Performance Targets will be measured for the purpose
of determining a Participant's right to and the payment of an Award.



2.23 "Performance Targets"

means, for a Performance Year, the goals established by the Committee for the
Performance Year based upon the Performance Criteria. The Committee is
authorized at any time during the first 90 days of a Performance Year, or at any
time thereafter, in its Sole Discretion, to adjust or modify the Performance
Target for such Performance Year in order to prevent the dilution or enlargement
of the rights of Participants:



(a) in the event of, or in anticipation of, any unusual or extraordinary
corporate item, transaction, event or development;

(b) in recognition of, or in anticipation of, any other unusual or nonrecurring
events affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions; and

(c) in view of the Committee's assessment of the business strategy of the
Company, performance of comparable organizations, economic and business
conditions, and any other circumstances deemed relevant.

2.24 "Plan"

means the Capitol Federal Financial Short Term Performance Plan.



2.25 "Retirement"

means, for all Plan purposes other than the Plan's change of control provision,
a termination of employment, other than for Cause, from the Company on or after
attainment of age 65.



2.26 "Return On Average Equity"

("ROAE") means Net Income for the Performance Year divided by Average Equity for
the Performance Year.



2.27 "Sole Discretion"

means the right and power to decide a matter, which may be exercised arbitrarily
at any time and from time to time.



2.28 "Subsidiary"

means a corporation or other business entity in which CFF directly or indirectly
has an ownership interest of 80 percent or more.



 

ARTICLE 3 - ELIGIBILITY

3.1 Eligibility.

All Company Officers are eligible to participate in the Plan. Subject to Section
6.6, the Committee shall, in its Sole Discretion, designate within the first 90
days of a Performance Period which Officers will be Participants for such
Performance Period. However, the fact that an Officer is a Participant for a
Performance Period shall not in any manner entitle such Participant to receive
an Award for the period. The determination as to whether or not such Participant
shall be paid an Award for such Performance Period shall be decided solely in
accordance with the provisions of Articles 5 and 6 hereof.



 

ARTICLE 4 - PLAN ADMINISTRATOR

4.1 Responsibility.

The Committee shall have total and exclusive responsibility to control, operate,
manage, and administer the Plan in accordance with its terms.



4.2 Authority of the Committee.

The Committee shall have all the authority that may be necessary or helpful to
enable it to discharge its responsibilities with respect to the Plan. Without
limiting the generality of the preceding sentence, the Committee shall have the
exclusive right to:



                                        (a) make discretionary interpretations
regarding the terms of the Plan;

                                        (b) determine eligibility for
participation in the Plan;

                                        (c) decide all questions concerning
eligibility for and the amount of Awards payable under the Plan;

                                        (d) construe any ambiguous provision of
the Plan;

                                        (e) correct any default;

                                        (f) supply any omission;

                                        (g) reconcile any inconsistency;

(h) issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;

(I) make regulations for carrying out the Plan and make changes in such
regulations as it from time to time deems proper;

(j) to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions, and limitations;

(k) accelerate the payment of an Award when such action or actions would be in
the best interest of the Company;

(l) establish and administer the Performance Targets and certify whether, and to
what extent, they have been attained; and

(m) take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.

4.3 Discretionary Authority.

The Committee shall have full discretionary authority in all matters related to
the discharge of its responsibilities and the exercise of its authority under
the Plan including, without limitation, its construction of the terms of the
Plan and its determination of eligibility for participation and Awards under the
Plan. It is the intent of the Plan that the decisions of the Committee and its
action with respect to the Plan shall be final, binding, and conclusive upon all
persons having or claiming to have any right or interest in or under the Plan.



4.4 Action by the Committee.

The Committee may act only by a majority of its members. Any determination of
the Committee may be made, without a meeting, by a writing or writings signed by
all of the members of the Committee. In addition, the Committee may authorize
any one or more of its number to execute and deliver documents on behalf of the
Committee.



4.5 Delegation of Authority.

The Committee may delegate some or all of its authority under the Plan to any
person or persons provided that any such delegation be in writing; provided,
however, that only the Committee may select and grant Awards to Participants who
are subject to Section 16 of the Exchange Act.



 

ARTICLE 5 - FORM AND DETERMINATION OF AWARDS

5.1 Form. All Performance Awards paid pursuant to the terms of this Plan shall
be cash lump sums paid as bonus compensation.

5.2. Procedure for Determining Awards.

The procedure for establishing IPCs and PPCs and the procedure for determining
Performance Targets and actual Awards for a Performance Year shall be as
follows:



(a) Within the first ninety (90) days of a Performance Year the Committee shall:

(1) Establish Performance Targets for each of the three IPCs, pursuant to
Section 5.3.

(2) Establish a minimum performance measure ("Minimum Performance Measure") for
each         IPC pursuant to Section 5.3.

(3) Further establish a maximum performance measure ("Maximum Performance
Measure") for each IPC pursuant to Section 5.3.

(4) Create a Target Scale and an Award Scale, pursuant to Section 5.3.

                                                            (5) Establish
individual PPC goals.

(b) Within ninety (90) days following the end of a Performance Year, the
Committee shall:

(1) Review overall Company profitability for the Performance Year and consider
possible exercise of Negative Discretion.

(2) Determine percentage of Target Level actually achieved for each IPC.

(3) Determine PPCs achieved.   (4) Calculate individual Officer Awards pursuant
to Section 5.5.

Upon completion of this process, any Awards earned for the Performance Year
shall be paid in accordance with Article 6.

5.3 Determination of Performance Targets.

During the first ninety (90) days of a Performance Year, the Committee shall
establish Performance Targets for all three IPCs based upon information provided
by Company senior management, which may include internal forecasts for the
Company and the forecasts of outside analysts. The Committee shall then
establish two scales for each Performance Target. The Target Scale shall include
increments between the Target and the Maximum Performance Measure and decrements
between the Target and Minimum Performance Measure for each IPC. The Award Scale
shall co-relate to the Target Scale and shall proceed at one percent (1%)
increments beginning at twenty percent (20%) in correspondence to Minimum
Performance Measure on the Target Scale through sixty percent (60%), which shall
correspond to one hundred percent (100%) on the Target Scale, up to one hundred
percent (100%) on the Award Scale, which shall correspond to the Maximum
Performance Measure on the Target Scale; provided, however, that,
notwithstanding anything herein set forth to the contrary, in order to pay any
Award calculated on performance actually achieved above an IPC Target up to the
Maximum Performance Measure, the Committee must determine that the Company has
Net Income at least five (5) times the aggregate dollar amount of all possible
Awards exceeding the Target levels. If Company Net Income is less than five (5)
times the total amount of Awards potentially payable above the Target level,
then the Committee shall exercise its Negative Discretion and calculate Awards
only up to the Target level.



5.4 Performance Points.

For the purpose of calculating overall achievement with regard to the various
Performance Targets, the Committee shall assign one hundred (100) points to each
Participant. IPCs and PPCs shall be given the relative number of points for each
Officer level as follows:



Institutional Personal

Officer Level Performance Criteria Performance Criteria

Chairman 90 points 10 points

Chief Executive Officer 90 points 10 points

President 90 points 10 points

Executive Vice-President 90 points 10 points

Senior Vice-President 80 points 20 points

First Vice-President 70 points 30 points

Vice-President 50 points 50 points

Assistant Vice-President 50 points 50 points

Assistant Cashier 50 points 50 points

One-third of the IPC points shall be assigned to ROAE, one third to EPS-B, and
one-third to ER. PPC points may be divided between one or more objective written
PPCs.

5.5 Maximum Amount of Awards.

No Officer may receive an Award in an amount exceeding the maximum amount for
his or her Officer classification as calculated under this Section. Calculation
of the maximum amount for each classification shall be based upon the stated
Compensation payable to the Officer as of the September 30th of the Company
fiscal year immediately preceding the Performance Year multiplied by the
following percentages as applicable:



Percentage of Compensation

Officer Class Taken into Account

Chairman                             60%

Chief Executive Officer       60%

President                              50%

Executive Vice-President   40%

Senior Vice-President         35%

First Vice-President             30%

Vice-President                     25%

Assistant Vice-President    25%

Assistant Cashier                 25%

In the case of a newly elected or appointed Officer, Compensation shall be
determined based upon stated Compensation for such Officer at the date of
election or appointment as provided in Section 6.6.

5.6 Calculation of Awards.

Actual Awards shall be calculated by first converting the Performance Points
described in Section 5.4 into percentages and allocating the maximum Award
between the IPC percentage and the PPC percentage. The amount allocable to the
IPC percentage shall be divided by the number of IPCs (3). In the event an IPC
is within the Minimum and Maximum Performance Measure on the Target Scale, the
applicable percentage from the Award Scale shall be applied to the dollar amount
assigned to such IPC. If a Performance for an IPC does not reach the Target
Scale, the dollar amount allocated to such IPC shall be zero. A similar process
shall be followed to determine whether PPCs have been achieved; provided,
however, that determinations of PPC goal achievement may or may not be based
upon the Target Scale. Notwithstanding anything set forth herein to the
contrary, no Award may be calculated for Performance above the Maximum
Performance level on the Target Scale.



 

ARTICLE 6 - PAYMENT OF AWARDS

6.1 Condition of Receipt of Awards.

Except as provided in Section 6.9, a Participant must be employed by the Company
on the last day of a Performance Year to be eligible for an Award for such
Performance Year.



6.2 Limitation.

A Participant shall be eligible to receive an Award for a Performance Year only
if at least some of the Performance Targets for such Year are achieved.



6.3 Certification.

Following the completion of a Performance Year, the Committee shall meet to
review and certify in writing whether, and to what extent, the Performance
Targets for the Performance Year have been achieved. If the Committee certifies
that the Performance Targets have been achieved, it shall, based upon
application of the provisions of Article 5 of this Plan, determine the maximum
amount of each Participant's Award for the Performance Year. The Committee shall
then determine the actual size of each Participant's Award for the Performance
Year.



6.4 Negative Discretion.

In determining the actual size of an individual Award to be paid for the
Performance Year, the Committee may, through the use of Negative Discretion,
reduce or eliminate the amount of the Award for the Performance Year, if in its
Sole Discretion, such reduction or elimination is appropriate.



6.5 Timing of Award Payments.

The Awards granted by the Committee for a Performance Year shall be paid to
Participants on the Award Payment Date for such Performance Year.



6.6 New Participants.

Qualified Officers who are employed by the Company after the Committee's
selection of Participants for the Performance Year, shall, in the event Awards
are paid for the Performance Year, only be entitled to a pro rata Award. The
amount of the pro rata Award shall be determined by multiplying the Award the
Participant would have otherwise been paid if he or she had been a Participant
for the entire Performance Year by a fraction the numerator of which is the
number of full months he or she was eligible to participate in the Plan during
the Performance Year and the denominator of which is twelve (12). For purposes
of this calculation, only full months of service shall be considered.



6.7 Termination of Employment.

If a Participant's employment with the Company terminates for a reason other
than death, Disability, Retirement, or any Approved Reason, all unpaid Awards,
including, but not by way of limitation, Awards earned but not yet paid, shall
be canceled or forfeited. The Committee shall have the authority to promulgate
rules and regulations to determine the treatment of an Award under the Plan in
the event of the Participant's death, Disability, Retirement, or termination for
an Approved Reason.



6.8 Noncompetition.

A Participant shall forfeit all unpaid Awards, including, but not by way of
limitation, Awards earned but not yet paid, if, (i) in the opinion of the
Committee, the Participant, without the prior written consent of the Company,
engages directly or indirectly in any manner or capacity as principal, agent,
partner, officer, director, stockholder, employee, or otherwise, in any business
or activity competitive with the business conducted by the Company; (ii) at any
time divulges to any person or any entity other than the Company any trade
secrets, methods, processes, or the proprietary or confidential information of
the Company; or (iii) the Participant performs any act or engages in any
activity which in the opinion of the Committee is inimical to the best interests
of the Company.



6.9 Termination of Employment During Performance Cycle.

In the event a Participant terminates employment due to death, Disability,
Retirement or termination of employment for an Approved Reason prior to the
Award Payment Date for a Performance Year, the Participant shall receive, if
Awards are paid for such Performance Year and if he or she complies with the
requirements of Subsection 6.8 through the Award Payment Date, a pro rata Award.
The amount of the pro rata Award shall be determined by multiplying the Award
the Participant would have otherwise been paid if he or she had been a
Participant through the last day of the Performance Year by a fraction, the
numerator of which is the number of full months he or she was a Participant
during such Performance Year and the denominator of which is twelve (12). For
purposes of this calculation, only full months of service shall be considered.



 

ARTICLE 7 - CHANGE IN CONTROL

7.1 Background.

Notwithstanding any provision contained in the Plan to the contrary, the
provisions of this Article 7 shall control over any contrary provision. All
Participants shall be eligible for the treatment afforded by this Article if
their employment with the Company terminates within two years following a Change
In Control, unless the termination is due to (a) Death; (b) Disability; (c)
Cause; (d) resignation other than (1) resignation from a declined reassignment
to a job that is not reasonably equivalent in responsibility or compensation, or
that is not in the same geographic area, or (2) resignation within thirty days
of a reduction in base pay; or (e) Retirement.



7.2 Payment of Awards.

If a Participant qualifies for treatment under Section 7.1, he or she shall be
paid, as soon as practicable, but in no event later than 90 days after his or
her termination of employment, the Awards set forth in (a) and (b) below:



(a) All of the Participant's unpaid Awards; and

(b) A pro rata Award for the Performance Year in which his or her termination of
employment occurs. The amount of the pro rata Award shall be determined by
assuming all Participant Performance Targets on IPC's and PPC have been reached.
The pro rata Award shall be calculated using a fraction, the numerator of which
shall be the number of full months in the Performance Year prior to the date of
the Participant's termination of employment and the denominator of which shall
be twelve (12). For purposes of this calculation, a partial month shall be
treated as a full month to the extent 15 or more days in such month have
elapsed. To the extent Performance Targets have not yet been established for the
Performance Year, the Performance Targets for the immediately preceding
Performance Year shall be used. The pro rata Awards shall be paid to the
Participant in the form of a lump-sum cash payment.

7.3 Miscellaneous.

Upon a Change In Control, no action, including, but not by way of limitation,
the amendment, suspension, or termination of the Plan, shall be taken which
would affect the rights of any Participant or the operation of the Plan with
respect to any Award to which the Participant may have become entitled hereunder
prior to the date of the Change In Control or to which he or she may become
entitled as a result of such Change In Control.



 

ARTICLE 8 - MISCELLANEOUS

8.1 Nonassignability.

No Awards or any other payment under the Plan shall be subject in any manner
alienation, anticipation, sale, transfer (except by will or the laws of descent
and distribution), assignment, pledge, or encumbrance, nor shall any Award be
payable to or exercisable by anyone other than the Participant to whom it was
granted.



8.2 Withholding Taxes.

The Company shall be entitled to deduct from any payment under the Plan,
regardless of the form of such payment, the amount of all applicable income and
employment taxes required by law to be withheld with respect to such payment or
may require the Participant to pay to it such tax prior to and as a condition of
the making of such payment.



8.3. Amendments to Awards.

The Committee may at any time unilaterally amend any unpaid Award, including,
but not by way of limitation, Awards earned but not yet paid, to the extent it
deems appropriate; provided, however, that any such amendment which, in the
opinion of the Committee, is adverse to the Participant shall require the
Participant's consent.



8.4. No Right to Continued Employment or Grants.

Participation in the Plan shall not give any Employee any right to remain in the
employ of CFF or any subsidiary. CFF or, in the case of employment with a
Subsidiary, the Subsidiary (either an "Employer"), reserves the right to
terminate any Employee at any time, and nothing herein shall interfere with the
right of an Employer to discharge an Employee at any time without regard to the
effect such discharge might have on the Employee as a Participant under the
Plan. Further, the adoption of this Plan shall not be deemed to give any
Employee or any other individual any right to be selected as a Participant or to
be granted an Award.



8.5. Amendment/Termination.

The Committee may suspend or terminate the Plan at any time with or without
prior notice. In addition, the Committee may, from time to time and with or
without prior notice, amend the Plan in any manner, but may not, without
stockholder approval, adopt any amendment which would require the vote of the
stockholders of CFF pursuant to any applicable law, rule or regulation.



8.6. Governing Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of Kansas, except as superseded by applicable Federal Law. Any action
concerning the Plan shall be maintained exclusively in the state or federal
courts in Topeka, Kansas.



8.7. No Right, Title, or Interest in Company Assets.

No Participant shall have any rights as a stockholder as a result of
participation in the Plan until the date of issuance of a stock certificate in
his or her name, and, in the case of restricted shares of Common Stock, such
rights are granted to the Participant under the Plan. To the extent any person
acquires a right to receive payments from the Company under the Plan, such
rights shall be no greater than the rights in or against any specific assets of
the Company. All of the Awards granted under the Plan shall be unfunded.



8.8. No Right to Continued Employment.

Participation in this Plan shall not give any Officer any right to remain in the
employ of the Company. The Company reserves the right to terminate an Employee
(including Officers) at any time. Further, adoption of this Plan shall not be
deemed to give any Employee or any other individual any right to be selected as
a Participant or to be granted an Award.



8.9. No Guarantee of Tax Consequences.

No person connected with the Plan in any capacity, including but not limited to,
CFF and its Subsidiaries and their directors, officers, agents and employees
makes any representation, commitment, or guarantee that any tax treatment,
including, but not limited to, Federal, state, and local income, estate and gift
tax treatment, will be applicable with respect to amounts paid to or for the
benefit of a Participant under the Plan, or that such tax treatment will apply
to or be available to a Participant on account of participation in the Plan.



8.10. Other Benefits.

No Award granted under the Plan shall be considered compensation for purposes of
computing benefits under any retirement plan of the Company nor affect any
benefits or compensation under any other benefit or compensation plan of the
Company now or subsequently in effect.



[Signature page follows.]



IN WITNESS WHEREOF,

this Capitol Federal Financial Short Term Performance Plan is executed this 12th
day of December, 2005 , to be first effective as of October 1, 2005.



 

CAPITOL FEDERAL FINANCIAL

 

By  John C. Dicus

Chairman

 

CAPITOL FEDERAL SAVINGS BANK

 

By  John B. Dicus

President